DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered. 

The amendments and arguments presented in the papers filed 3/30/2021 referencing the amendments after-final Office action filed 2/8/2021 ("Remarks”) have been thoroughly considered. The 2/8/2021 amendments were not entered in the Advisory Action dated 2/22/2021. The issues raised in the Office action dated 12/8/2021 listed below have been reconsidered as indicated:
a)	The objections of claims 13, 24 and 116 are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 1-12, 13-14, 16-17, 19-20, 24 and 104-116 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 11, 13-14, 16-17 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

New and modified grounds of rejection necessitated by amendment are detailed below.

Drawings
Applicant submitted figures on 6/12/2018 that are executed in color. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In the present application, a petition has not been filed, the fee has not been paid and the specification has not been amended as required.



Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites a step of “identifying the subject as having cancer or cancer progression” and a “thereby” clause stating the result of the method is detecting cancer or identifying cancer progression in said subject. The “thereby clause” is extraneous as it merely rephrases the positively recited step of “identifying the subject as having cancer or cancer progression”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: claim 13 recites a step of “identifying the subject as having cancer progression” and a “thereby” clause stating the result of the method is identifying cancer progression in the subject. The “thereby clause” is extraneous as it merely rephrases the positively recited step of “identifying the subject as having cancer progression”.  Appropriate correction is required.


Claim Interpretation
Amended claim 1 is drawn to a “method of detecting cancer or identifying progression of a cancer in a subject”. The active method steps explicitly require a step of “identifying the subject as having cancer or cancer progression”. 
Claim 1 further describes the “chromatin region” as being one that comprises “an oncogene” and “at least one distinct topologically-associated domain partitioned [i.e. flanked] by insulator sites”. The claim further states the at least one of the “insulator sites” comprises a “CpG dinucleotide within a CTCF binding motif”. The proposed oncogenes are limited to those recited in the claim: PDGFRA, FGRF2 and FIP1L1.
The claim recites a “thereby” clause that sets forth the result that naturally flows from preforming the proposed claim, which is “detecting cancer or identifying cancer progression in said subject”.

Claim 2 further limits the structure of the chromatin region to one comprising a regulatory element.

Claim 3 specifies the regulatory element is an enhancer.

Claim 4 further describes the subject as being one that is in cancer remission, has a genetic disorder which predisposes a subject to cancer, or has been exposed to a carcinogen. It is noted that carcinogens are ubiquitously present in an individual’s environment, and includes sunlight and a variety of chemicals. Thus, a subject exposed to a carcinogen is broadly interpreted as encompassing any individual.

Claim 5 further describes the type of biological sample.

Claim 6 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-methyl cytosine at the CpG dinucleotide.

Claim 7 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-hydroxymethylcytosine at the CpG dinucleotide.

Claim 8 further requires a step of detecting a gain of function mutation in the gene encoding IDH or a loss of function mutation in a gene encoding a succinate dehydrogenase.

Claim 9 further limits the type of cancer that is indicated, but does not limit the type of subject or the type of biological sample.

Claim 10 further limits the genetic disorder of claim 4. Claim 10 is broadly interpreted as describing the subject as being one that: 1) is in cancer remission; 2) has Ollier Disease, Mafucci syndrome, Carney-Stratakis Syndrome or a variant of Cowden Syndrome which predisposes to breast and thyroid cancer; or 3) has been exposed to a carcinogen. It is noted that carcinogens are ubiquitously present in an individual’s 

Claim 11 further limits the oncogene to PDGFRA or FGFR2.

Claim 12 further describes how the altered chromatin topology is detected.

Amended claim 13 is drawn to a “method of identifying cancer progression in a subject diagnosed with cancer or a genetic disorder which predisposes the subject to cancer”. The claim includes an active method step of “identifying the subject as having cancer progression”. The region at which altered chromatin topology is detected in “chromosome 4: 53.7-55.4 Mb”.
The claim recites a “thereby” clause that sets forth the result that naturally flows from the detection of “an increase in the detection of altered chromatin topology”, which “identifying cancer progression in the subject”.

Claim 14 further limits the structure of the chromatin region to one comprising a regulatory element. The regulatory element is optionally an enhancer. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

Claim 16 further describes the type of biological sample.


Claim 19 further requires a step of detecting a gain of function mutation in the gene encoding IDH or a loss of function mutation in a gene encoding a succinate dehydrogenase.

Amended claim 20 further limits: 1) the type of cancer that is indicated, but does not limit the type of subject or the type of biological sample; 2) the chromatin region to one that regulates PDGFRA or FGFR2; 3) the genetic disorder is Ollier Disease, Mafucci syndrome, Carney-Stratakis Syndrome or a variant of Cowden Syndrome which predisposes to breast and thyroid cancer; and/or 4) how the altered chromatin topology is detected.

Amended claim 24 is drawn to five alternative methods that each require a unique set of steps. The claim broadly encompasses a number of active methods steps, including those of claims 1 and 13 discussed above.



Claim 105 further limits the type of cancer of claim 1.

Claim 106 attempts to further limit a control of claim 1.

Claims 107-110, 112 and 115 further limit claim 1 by requiring a step of administering a pharmaceutical composition.

Claim 111 further limits the type of subject of claim 1.

Claims 113 and 114 further limit the type of altered chromatin topology of claim 1.

Claim 116 further limits the aspects of the insulators of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12, 13-14, 16-17, 19-20, 104-106, 111, 113, 114 and 116 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	The claim(s) recite(s) identifying the subject as having cancer or cancer progression and identifying the subject as having cancer progression. The steps are 
The judicial exceptions are not integrated into a practical application because the claims do not involve improvements to the functioning of a computer or to any other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applying the judicial exception with, or by use of, a particular machine, or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims involve well-known and conventional techniques as stated in paragraph 323 and 324.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-17, 19-20 and 104-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The following are new rejections.
As amended claim 1 recites specific oncogenes within a chromatin region in which the detection of altered chromatin topology is to occur and a step of identifying the subject as having cancer or cancer progression. The claim specifies that the method steps result in “thereby detecting cancer or identifying cancer progression in said subject”. The detecting step is limited to PDGFRA, FGFR2 and FIP1L1 as the oncogenes within the chromatin region. The instant specification does not describe the particular chromatin region to be detected as the instant specification only identifies a single insulator site within a region comprising the oncogene FIP1L1, and for also for PDGRA, i.e. within SEQ ID NO: 1. The instant specification further describes primer and probes that are relevant in the context of the PDGRA and FIP1L1 genes.
No CpG dinucleotides in an insulator sites are clearly identified for a region comprising the oncogene FGFR2 that is linked to patients with cancer or having cancer progression. Fig. 15 depicts an insulator that contains a CpG at the methylation-sensitive site of a CTCF binding and separates the FGFR2 gene from a nearby enhance-rich region. However, no description of which CpG dinucleotide in the insulator is the one of interest, including an absence of sequence and particular probes and primers.

Claims 2-12 and 104-116 depend from claim 1 and thus, raise the same issue.

Regarding claim 1, the claim encompasses identifying the subject has cancer versus cancer progression based on the performance of detecting step. The instant specification does not describe how simply detecting altered chromatin topology in a biological sample obtained from a subject results in two different identifications for the subject. While one could envisage identifying progression of cancer may encompass the analysis of cancer samples from a subject and identifying a subject as having cancer may encompass the analysis of a sample suspected of being cancerous, the instant specification does not describe for any given biological sample obtained from any subject whether simply cancer or cancer progression is identified based on detecting altered chromatin topology in the recited regions.

The instant specification does not identify a representative number of cancers associated with altered chromatin topology of the recited genes. IDH mutant gliomas are not representative of all types of cancers such that one can readily envisage which cancers may be identified or cancer progression by altered chromatin topology within chromatin regions comprising one of the oncogenes recited in the claim. For example, the specification does not provide any examples of altered chromatin topology within 
There is an issue as to whether the full scope of the claim satisfies the written description requirement.
Claims 2-12 and 104-116 depend from claim 1 and thus, raise the same issue.

Amended claim 13 recites chromosome 4: “53.7-55.4 Mb” in which the detection of increased altered chromatin topology is to occur and a step of identifying the subject as having cancer progression. The claim specifies that such detecting results in “thereby identifying cancer progression in the subject”. 
The instant specification does not identify a representative number of cancers such that one can readily envisage which cancers may be identified as progressing by altered chromatin topology within chromatin regions comprising a region chromosome 4: 53.7-55.4 Mb. For example, the specification does not provide any examples of altered chromatin topology within chromosome 4 within the context of leukemia, a chondrosarcoma, thyroid cancer or cancers caused by Ollier Disease, Mafucci syndrome or a variant of Cowden Syndrome which predisposes the subject to breast cancer or thyroid cancer.
There is an issue as to whether the full scope of the claim satisfies the written description requirement.


Claim 24 encompasses an embodiment in which detecting increased methylation status of at least one CpG dinucleotide within a CTCF binding motif within a region of chromosome 4 is required. There is no indication of the position corresponding to the base positions within the genome that are CpG sites that are of interest and relate to CTCF binding. For example, because no particular build or construct is identified in paragraph 372, one would not appreciate which CpG dinucleotide is to have increased methylation detected because the position is not clearly identified. 
The instant specification does not identify a representative number of cancers such that one can readily envisage which cancers may be identified as having onset or a predisposition for by altered chromatin topology within chromosome 4: 53.7-55.4 Mb. For example, the specification does not provide any examples of altered chromatin topology within the recited chromatin regions within the context of leukemia, a chondrosarcoma, thyroid cancer or cancers caused by Ollier Disease, Mafucci syndrome or a variant of Cowden Syndrome which predisposes the subject to breast cancer or thyroid cancer. In paragraph 372, only the analysis of cell lines is described.
There is an issue as to whether the full scope of the claim satisfies the written description requirement.


The instant specification does not identify a representative number of cancers such that one can readily envisage which cancers may be identified as having onset or a predisposition for by altered chromatin topology within chromatin regions comprising one of the recited regions. For example, the specification does not provide any examples of altered chromatin topology within the recited chromatin regions within the context of leukemia, a chondrosarcoma, thyroid cancer or cancers caused by Ollier Disease, Mafucci syndrome or a variant of Cowden Syndrome which predisposes the subject to breast cancer or thyroid cancer.
There is an issue as to whether the full scope of the claim satisfies the written description requirement.

The primary issue being raised in the context of the claims is which CpG in the recited chromatin regions are present in an altered manner such that altered chromatin topology is present and in which types of cancers such altered chromatin topology occurs.

Response to the traversal of the written description rejections
The Remarks argue the claim amendments address the written description rejections (p. 12-14).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-17, 19-20 and 104-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following are new rejections.
The specification, while being enabling for identifying a subject as having particular cancers or cancer progression based on detecting altered chromatin topology in particular biological samples, does not reasonably provide enablement for identifying all types of cancer or cancer progression based on detecting altered chromatin topology in any type of biological sample. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

PDGFRA chromatin topology was examined in the context of IDH1 mutant gliomas (para. 29, 31, 34, 36, 37, 345, 346, 350, 351, 352, 353, 354, 362), IMR90 (lung fibroblasts) cells (para. 30, 34) and GMB8 cell (para. 44). Thus, in the context of PDGFRA altered chromatin topology was only characterized in gliomas and lung fibroblasts IMR90, which are not identified as being cancerous or from a tumor.
FGFR2 chromatin topology was examined in the context of cholangiocarcinomas (para. 358). Thus, in the context of FGFR2 altered chromatin topology was only characterized in a single type of cancer.
FIP1L1 chromatin topology was examined in the context of IDH1 mutant gliomas (para. 29, 31, 34, 36, 345, 346, 348, 350, 351, 352, 353, 354, 362), IMR90 (lung fibroblasts) cells (para. 30, 34) and GMB8 cell (para. 44). Thus, in the context of FIP1L1 altered chromatin topology was only characterized in gliomas, which are brain tumors and lung fibroblasts, which are not identified as being cancerous or from a tumor.
It is well-known that mutations, methylation profiles and gene expression profiles vary between different types of cancers. There is no indication in the instant specification that the chromatin topology observed in a limited number of particular sample types from particular types of cancers can be extrapolated to all type of cells and all types of cancers. For example, there is no indication that a skin biopsy or blood sample could be analyzed for chromatin topology and the results be utilized to identify 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 16-17, 19-20, 24 and 104-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following are new rejections.
In amended claim 1, it is unclear how identifying the subject has cancer versus cancer progression based on the performance of the same detecting step is carried out. It is unclear how simply detecting altered chromatin topology in a biological sample obtained from a subject results in two different identifications for the subject.
Claims 2-12 and 104-116 depend from claim 1 and are rejected for the same reason.

Claims 14, 16-17 and 19-20 depend from claims 13 and 24 and are rejected for the same reason.

Claim 20 recites “the chromatin region regulates”. The recitation lacks proper antecedent basis in view of the submitted amendments to claim 13.

Response to the traversal of the 112 rejections
	The Remarks argue the claim amendments address the written description rejections (p. 14-15).
	The arguments have been fully considered but are not persuasive as they do not address the above rejections and the issues raised within.

Improper Markush
The following are new rejections.
Claims 24 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “methods”  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives defined in the Markush grouping do not share a single structural similarity analyze different chromatin regions for different topology and have different uses (e.g. selecting a subject for administration of a pharmaceutical composition; administering a pharmaceutical composition to a subject; identifying the onset of cancer or predisposition to the onset of cancer in a subject, 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634